Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, species I in the reply filed on 11/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claim 1, applicant claims a property without claiming sufficient material nor sufficient structure to support the property limitation. The specification, while being enabling for a specific positive electrode active material having a specific operating potential, applicant states the potential is between the specific active material a lithium current collector, and further, +), does not reasonably provide enablement for an operating potential for any generic positive or negative active material against any current collector.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claims 2--8 and 10-16 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hesegawa et al. (US 2016/0049692) in view of Takaoka et al. (US 2018/0034053); alternatively in view of Sawada et al. (US 201/0351891).
Regarding claim 1, Hesegawa discloses a non-aqueous electrolyte secondary battery, comprising: 
a positive electrode; 
a negative electrode; and 
a non-aqueous electrolyte (see abstract), 
wherein:
the negative electrode contains comprises a negative electrode active material (i.e. lithium titanate) (see paragraph [0012]), wherein lithium titanate allows absorbing/desorbing reaction of the lithium ions to occur at an electric potential relative to that of lithium of about 1.5 V (see paragraph [0003]), which reads on having an average operating potential of 0.5 V (vs. Li/Li+) or more and less than 2.0 V (vs. Li/Li+) for deintercalation and intercalation of lithium ions,
the non-aqueous electrolyte comprises non-aqueous solvents comprising propylene carbonate, a chain carbonate A, and a chain carbonate B (see paragraph [0012]) wherein chain carbonate A comprises diethyl carbonate (see paragraph [0030]), such that the total amount of 
Hesegawa discloses wherein the positive electrode includes publicly known positive electrode active materials used for non-aqueous electrolyte secondary batteries such as a lithium ion secondary battery, such as: lithium-containing composite metal oxides; layered oxides such as lithium cobaltate (LiCoO2), lithium nickel cobalt manganate (LiNiCoMnO2), and lithium nickel cobalt aluminate (LiNiCoA1O2); and spinel composite oxides such as lithium manganate (LiMn2O4) (see paragraph [0035]).
Hesegawa does not disclose the positive electrode comprises a compound having a cobalt content of 30% by weight or more, in a case where a weight A of the compound having the cobalt content of 30% by weight or more is designated as A and the total weight B of the positive electrode active material is designated as B, a relation of satisfy 0.01 5 A/(A + B) < 0.15 is satisfied. 
Takaoka, alternatively Sawada, are analogous art to Hesegawa as directed to non-aqueous, lithium, secondary batteries (see abstract) comprising a lithium manganese oxide positive active material and a titanium negative electrode (see Takaoka paragraph [0015], [0064]; see Sawada paragraph [0010], [0064]).
Takaoka discloses a positive electrode comprising a compound (i.e. the rock salt compound) having a cobalt content, i.e. LiCoO2 (atomic weights ~7, ~16 and ~59, respectively), 
Further, Takaoka discloses where the rock salt is 2 to 5 parts by weight to 100 parts by weight of the lithium manganese oxide (see abstract and paragraph [0023]), which reads on where a weight A of the compound having the cobalt content of 30% by weight or more is designated as A and the total weight B of the positive electrode active material is designated as B, a relation of satisfy 0.015<A/(A + B)<0.15 is satisfied (i.e. from 2/102 to 5/105 is 0.019 to 0.048).
Takaoka does not disclose the positive electrode active material having an average operating potential of from 3.0 V (vs. Li/Li+) to 4.5 V (vs. Li/Li+) (inclusive) for deintercalation and intercalation of lithium ions, the positive electrode further contains. Takaoka discloses applicant’s elected cobalt containing material and a substantially identical positive material to that claimed.
The court has held when the structure recited in the prior art is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. See MPEP § 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
2 (atomic weights ~7, ~16 and ~59, respectively), which reads on the limitation wherein the cobalt is 30% by weight or more of the compound (see abstract and paragraphs [0010]-[0011] and [0024]). 
Further, Sawada discloses where the rock salt weight of rock salt and B is weight of positive electrode active material meets the limitation 0.01<A/(A + B)<0.1 (see paragraph [0011]), which overlaps where a weight A of the compound having the cobalt content of 30% by weight or more is designated as A and the total weight B of the positive electrode active material is designated as B, a relation of satisfy 0.015<A/(A + B)<0.15 is satisfied.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 2144.05.
Sawada does not disclose the positive electrode active material having an average operating potential of from 3.0 V (vs. Li/Li+) to 4.5 V (vs. Li/Li+) (inclusive) for deintercalation and intercalation of lithium ions, the positive electrode further contains. Sawada discloses applicant’s elected cobalt containing material and a substantially identical positive material to that claimed.
The court has held when the structure recited in the prior art is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. See MPEP § 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a the applicant has the burden of showing that they are not." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Sawada discloses the use of a cobalt-containing compound, i.e. inclusive of a stratified rock salt type of structure comprising LiCoO2, suppresses gas generation during the charge/discharge cycle and a charge final voltage can be increased (see paragraph [0007]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the positive active material of Hesegawa by substituting the positive active material of Takaoka of Sawada including a cobalt-containing compound, i.e. specifically the elected compound LiCoO2, as gas is suppressed during the charge/discharge cycle and a charge final voltage can be increased.

Regarding claim 2, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the volume ratio of the propylene carbonate to the diethyl carbonate is within the range of from 1:1.5 to 1:9, i.e. Hesegawa discloses the total amount of the propylene carbonate is 25-33% and the diethyl carbonate is 65-74% by volume of the non-aqueous solvent (see paragraph [0012]), i.e.  33:65 (1:1.97) to 25:74 (1:2.96), which anticipates the recited range.

Regarding claim 3, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the weight A of the compound having the cobalt content of 
Further, Sawada discloses where the rock salt weight of rock salt and B is weight of positive electrode active material meets the limitation 0.01<A/(A + B)<0.1 (see paragraph [0011]), which overlaps the recited range.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 2144.05.

Regarding claim 4, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to 1, wherein the compound having the cobalt content of 30% by weight or more has a stratified rock salt type structure and is LiCoO2 (see Takaoka paragraphs [0015], [0200]-[0201]; see Sawada abstract and paragraphs [0010]-[0011] and [0024]), which reads on a lithium transition metal composite oxide represented by LiaNibCocMnaXeO2, where X represents at least one element selected from the group consisting of B, Mg, Al, Si, Ti, V, Cr, Fe, Cu, Zn, Ga, Ge, Sr, Zr, Nb, Mo, In, and Sn, and where 0<a<1.2, 0<b<05, 0.55<c<1, 0<d 0.5, 0<e<0.5, and b+c+d+e=1.

Regarding claim 5, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the negative electrode comprises at least one selected from the group consisting of titanium-containing oxide as a negative electrode active material (see 

Regarding claim 6, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the total amount of the propylene carbonate is 25-33% and the diethyl carbonate is 65-74% by volume of the non-aqueous solvent (see paragraph [0012]), which reads on the total amount of the propylene carbonate and the diethyl carbonate in the non-aqueous solvents is 80% by volume or more with respect to 100% by volume of the non-aqueous solvents.

Regarding claim 7, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the positive electrode active material comprises a spinel type lithium manganese oxide represented by Li1+x,MyMn2-yO4, where 0 < x < 0.2, 0 < y < 0.6, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4, (provided that, Mn is excluded) (see Sawada paragraphs [0055]), which reads on a spinel type lithium manganese oxide represented by Li1+x,MyMn2-yO4, where 0 < x < 0.2, 0 < y < 0.6, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4, (provided that, Mn is excluded) or an olivine type manganese lithium phosphate represented by LiaMbMn1-a-bPO4, where 0 < a < 0.1, 0 < b < 0.3, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4 (provided that, Mn is excluded) is contained as the positive electrode active material.
1+xAlyMn2-x-yO4 (0 < x < 0.1 0 < y < 0.1) and Li1+xMgyMn2-x-yO4 (0 < x < 0.1 0 < y < 0.1) (see Takaoka paragraph [0057]), which reads on a spinel type lithium manganese oxide represented by Li1+x,MyMn2-yO4, where 0 < x < 0.2, 0 < y < 0.6, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4, (provided that, Mn is excluded) or an olivine type manganese lithium phosphate represented by LiaMbMn1-a-bPO4, where 0 < a < 0.1, 0 < b < 0.3, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4 (provided that, Mn is excluded) is contained as the positive electrode active material.

Regarding claim 8, modified Hesegawa discloses an assembled battery (see paragraph [0009]), of the non-aqueous electrolyte secondary batteries according claim 1 (see discussion of claim 1). Hesegawa does not disclose wherein the battery assembly is formed by connecting a plurality of batteries. Connecting a plurality of batteries is a well-known expedient in the art (see MPEP 2144.03). 
The court has held duplication of parts is obvious (see MPEP § 2144.04). It would be obvious to a person having ordinary skilled in the art to duplicate parts as mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 10, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the total amount of the propylene carbonate is 25-33% and 

Regarding claim 11, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the non-aqueous electrolyte further comprises at least one lithium salt selected from the group consisting of LiPF6, LiClO4, LiBF4, LiAsF6, (see Hesegawa paragraph [0032]), which reads on at least one of LiPF6, LiClO4, LiBF4, LiAsF6, LiCF3SO3, lithium bis (oxalato) borate (LiBOB), Li[N(SO2CF3)2], Li[N(S2C2F5)2], Li[N(SO2F)2], and Li[N(CN)2].

Regarding claim 12, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the compound having the cobalt content of 30% by weight or more comprises LiCoO2 (see discussion of claim 1, see Takaoka paragraphs [0015], [0200]-[0201]; see paragraphs [0010]-[0011] and [0024]).

Regarding claim 13, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the weight A and the total weight B satisfy 0.01 < A/(A + B) < 0.05; i.e. 2 to 5 parts by weight to 100 parts by weight (i.e. from 2/102 to 5/105 is 0.019 to 0.048, see Takaoka paragraph [0023]); where the rock salt weight of rock salt and B is weight of positive electrode active material meets the limitation 0.01<A/(A + B)<0.1, see Sawada paragraph [0011]), which overlaps the recited range, see obvious discussion of claim 3).

2 (atomic weights ~7, ~16 and ~59, respectively), at least 60% by weight (see Takaoka paragraph [0201] and Sawada paragraph [0024]).

Regarding claim 15, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, wherein the positive electrode active material comprises a spinel type lithium manganese oxide represented by Li1+x,MyMn2-yO4, where 0 < x < 0.2, 0 < y < 0.6, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4 (see discussion claim 7; see Sawada paragraphs [0055]; see Takaoka paragraph [0057]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hesegawa et al., Takaoka et al., alternatively Sawada et al. as applied to claim 1 above, and further in view of Harada et al. (US 2012/0115032).
Regarding claim 16, modified Hesegawa discloses a non-aqueous electrolyte secondary battery according to claim 1, but does not disclose wherein the positive electrode active material comprises an olivine type manganese lithium phosphate represented by represented by LiaMbMn1-a-bPO4, where 0 < a < 0.1, 0 < b < 0.3, and M represents at least one element other than Mn selected from the group consisting of elements belonging to Groups 2 to 13 and Periods 3 and 4.
xFe1-yMnyPO4, wherein each of x and y is within a range of 0 to 1 (see paragraph [0056]), which overlaps the recited formula.
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. the olivine positive electrode active material of the cited formula) for another known device (i.e. the positive electrode active material of Hesegawa), wherein the result are predictable, i.e. a well-known positive electrode active material.
Sawada discloses the use of a cobalt-containing compound, i.e. inclusive of a stratified rock salt type of structure comprising LiCoO2, suppresses gas generation during the charge/discharge cycle and a charge final voltage can be increased (see paragraph [0007]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the positive active material of Hesegawa as modified by Harada by including a cobalt-containing compound, i.e. specifically the elected compound LiCoO2, as taught by Sawada and/or Takaoka because gas is suppressed during the charge/discharge cycle and a charge final voltage can be increased.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721